

116 S3597 IS: To appropriate funds for the SPR Petroleum Account.
U.S. Senate
2020-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3597IN THE SENATE OF THE UNITED STATESMay 4, 2020Mr. Hoeven (for himself, Mr. Jones, Mr. Cornyn, Mr. Cramer, Mr. Cruz, Ms. Murkowski, Mr. Sullivan, Mr. Inhofe, Mr. Barrasso, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo appropriate funds for the SPR Petroleum Account.1.Funding for SPR Petroleum Account(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $3,000,000,000 for additional amounts for the SPR Petroleum Account for necessary expenses related to the acquisition, transportation, and injection of domestic petroleum products pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), to remain available until September 30, 2021.(b)Emergency designationThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).